DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 2 of claim 1, it is unclear what defines something as “substantially spherical”.
At line 7 of claim 1, it is unclear if “a fill line” is the same as or different than “fill lines” recited at lines 4-5.
At line 7 of claim 1, it is unclear which “the expandable balloon” is being referenced, or if it is a --respective-- or --corresponding-- expandable balloon.
At line 2 of claim 2, it is unclear which “support cup” is being referenced, or if it is each support cup or a –corresponding-- support cup.
Claim 3 is indefinite as it recites that one of the expandable balloons is non-spherical, however claim 1 recites that the expandable balloons are “substantially spherical” thus excluding a balloon which would be “non-spherical”.  
Claim 4 recites the limitation "the source of fluid for delivery".  There is insufficient antecedent basis for this limitation in the claim.
At line 6 of claim 4, it is unclear which “the fill line” is being referenced.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norris (U.S. Patent No. 4,909,263).  Regarding claim 1, Norris discloses a device 10 for modeling a pessary, comprising: a matrix of expandable balloons 30,31 that are substantially spherical (as shown in cross-section in Fig. 3; also see claim 11) and attachable to an outer surface of a hollow shaft at fixed openings on the outer surface (as shown in Fig. 3), the matrix having at least two rows wherein each row is a circumferential ring around the outer surface of the shaft (balloons 30,31 constitute two rows/rings around outer surface of the shaft as shown in Fig. 3), the hollow shaft housing fill lines 32,33 serving each fixed opening (Fig. 3 and col. 4, lines 9-22), such that the shaft supports the matrix of expandable balloons for vaginal insertion (Fig. 3), and wherein each expandable balloon 30,31 of the matrix of expandable balloons is coupled to a fill line 32,33 respectively for transferring fluid to the expandable balloon; and a fluid source 34 for each said fill line (Fig. 3 and col. 4, lines 9-22).  Regarding claim 2, each expandable balloon 30,31 of the matrix of expandable balloons nests in a corresponding support cup (“circumferential groove”) on the shaft, the support cup comprising a segment of a sphere having a support cup radius (“circumferential groove”), whereby the expandable balloon has a radius that shall not exceed the support cup radius (Fig. 3 and col. 3, lines 46-49).
Claims 1, 3, 4, 6 and 7are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kassman (U.S. Patent No. 6,569,083).  Regarding claim 1, Kassman discloses a device for modeling a pessary (Fig. 26), comprising: a matrix of expandable balloons (the expandable rings 106 /”circumferential microtubules” 10 of respective sections 282,284) (as best shown with respect to Figs. 1 and 12 -  col. 9, lines 17-29 and col. 23, lines 34-40) that are substantially spherical (as they constitute rings as best shown in Figs. 1 and 12; col. 34, lines 4-13) and attachable to an outer surface of a hollow shaft at fixed openings on the outer surface (“openings” to the inflation fluid – col. 9, lines 60-67 – col. 10, lines 1-25 and col. 11, lines 23-28), the matrix having at least two rows wherein each row is a circumferential ring around the outer surface of the shaft (two rows per section for a total of four rows as shown in Fig. 25), the hollow shaft housing fill lines 282, 284 respectively serving each fixed opening (Fig. 25; each inflation compartment has its own network of microtubules 282 or 284 – col. 34, lines 4-11), such that the shaft supports the matrix of expandable balloons for vaginal insertion (as the device constitutes a condom in nature), and wherein each expandable balloon (circumferential rings of Fig. 25) of the matrix of expandable balloons is coupled to a fill line from inflation compartment 286 or 288 respectively for transferring fluid to the expandable balloon; and a fluid source for each said fill line (col. 9, lines 60-67).  Regarding claim 3 and in view of its indefinite nature, the matrix of expandable balloons comprises at least one non-spherical urethral support balloon (chamber of hollow lip at top of Figs. 4, 11, 12 and 26; col. 17, lines 10-24).  Regarding claim 4, the fluid source is a fluid delivery system comprised of: a valve; a fluid reservoir, whereby the fluid reservoir is the source of fluid for delivery to the matrix of expandable balloons; and a reversible fluid pump, whereby the reversible fluid pump transfers fluid between the fluid reservoir and the fill line (col. 9, lines 60-67 – col. 10, lines 1-11).  Regarding claim 6, the device further comprises a sheath (“mesh”) for covering the matrix of expandable balloons, wherein the sheath is physiologically compatible and disposable (col. 33, lines 57-67 – col. 34, lines 1-3).  Regarding claim 7, the sheath comprises two layers (see cross-section of Fig. 24A; col. 33, lines 19-64; “first sheet” and “second sheet”) whereby a curable polymer can be received in between the two layers (a curable polymer could be applied between layers as shown in Fig. 24A as a gap between the sheets is present).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,687,977. Although the claims at issue are not identical, they are not patentably distinct from each other because both disclose a device for modeling a pessary, comprising: a matrix of expandable balloons that are substantially spherical and attachable to an outer surface of a hollow shaft at fixed openings on the outer surface, the matrix having at least two rows wherein each row is a circumferential ring around the outer surface of the shaft, the hollow shaft housing fill lines serving each fixed opening, such that the shaft supports the matrix of expandable balloons for vaginal insertion, and wherein each expandable balloon of the matrix of expandable balloons is coupled to a fill line for transferring fluid to the expandable balloon; and a fluid source for each said fill line.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791